Case 1-19-cr-00686-CM-1      Document 66      Filed in NYSD on 07/06/2021              Page 1 of 1
                                                                                                 I!
                           ADAMS     & COMMISSIONG         LLP
                                                                                                 I:
                                                                                                 I

                                   ATTORNEYS AT LAW                                              1;
                                                                                                 I!
65 BROADWAY SUITE 1603                                                               MARTI   E. ADAMS
                                                                                 1
NEW YORK, NY 1 0006                                                        KARLOFF C COff:"11551\)NG
TEL: 2 1 2·430·6590                                              ADM!;7~ TO PRACTICE IN _\~EW Yp• RK
FAX: 2 1 2·981 ·3305                                                 ,'<..\J !WWW.AMC LAW,yOM

                                                                                      July 6, 2 ·21
                                                                                 I               Ii

VIA E.C.F.

Hon. Colleen McMahon                                             7/t/11                          i .
United States District Judge
Daniel Patrick Moynihan Courthouse
Southern District of New York
                                               :; z:..,,f.t._,,·,'> z,:f
                                                  A-J_j   ~       s~pt( 2-q<
                                                                                      * 1 46t~
                                                                                             2-d~I .4
                                                                                                            , , : (5() 14-/1,1,

500 Pearl Street
New York, NY 10007
                                                 . J                 ~lt. .-------
Re: United States v. Brandon Seegers, et al. 19 Cr. 686 (CM) - Request for, adjourn
    of sentencing

Dear Judge McMahon:

I write on behalf of all defense counsel in this matter to request an adjournment of
sentencing. 1his is the first request for an adjournment of sentencing in ~is matte .
Sentencing is scheduled for July 14, 2021, at 2:00p.m. We have not receiveµ the finil            1

P.S.R. in this matter. The final P.S.R., which contains Probation's sentencing                   11




recommendation is critical prior to the submission of sentencing letters. We have pok~n
with the government regarding an adjournment, and their preference is tq have a hor~:
adjournment, such that the sentencing date remains in July.                           I


Accordingly, we request an adjournment of sentencing in this matter.


Respectfully Submitted,
 ~~~
Karloff C. Commissiong, Esq.

cc:    A.U.S.A. Michael Herman (Via Electronic Mail)
                                                                               USDC S,DNY :  I
                                                                                 I     I   i •
                                                                               DG>CUMEt,lT . ,
                                                                               E4ECTRO~ldA.LL !LED
                                                                                 f               ,.
                                                                                                        Y
                                                                               DQC #: --+-_,___--1--++---
                                                                               DATE FIL
